Opinion issued September 10, 2020




                                    In The

                            Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                           NO. 01-20-00587-CR
                         ———————————
          IN RE JUAN CARLOS BARRERA-MAGANA, Relator



           Original Proceeding on Petition for Writ of Mandamus


                       MEMORANDUM OPINION

     Relator, Juan Carlos Barrera-Magana, has filed a petition for writ of

mandamus asking this Court to order the Harris County district clerk to

“acknowledge reception” of relator’s “11.07 [Code of Criminal Procedure]

[a]pplication” and “forward the said []11.07 CCP application to the Court of
Criminal Appeals, Austin, Tx., pursuant to Tex. Code of Crim. App. Proc., 11.07,

sec. 3(c).”1 We dismiss the petition.

      This Court may issue “all writs of mandamus, agreeable to the principles of

law regulating those writs, against a judge of a district or county court in our

district.” In re Fontenette, No. 01-03-01194-CR, 2003 WL 22999530, at *1 (Tex.

App.—Houston [1st Dist.] Dec. 23, 2003, orig. proceeding) (citing TEX. GOV’T

CODE § 22.221(b)). This Court also may issue writs of mandamus and other writs

“necessary to enforce the jurisdiction of the court.” TEX. GOV’T CODE § 22.221(a);

see also In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998,

orig. proceeding) (“[I]n order for a district clerk to fall within our jurisdictional

reach, it must be shown that the issuance of the writ of mandamus is necessary to

enforce our jurisdiction.”).

      Relator says in his petition he was found guilty of the offense of murder and

sentenced to life in prison. The relief he seeks pertains to his post-conviction writ

of habeas corpus. This court lacks jurisdiction in criminal law matters pertaining

to habeas corpus proceedings seeking relief from final felony judgments, as that

jurisdiction lies exclusively with the Texas Court of Criminal Appeals. See In re

McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig.


1
      The underlying case is State of Texas v. Juan Carlos Barrera-Magana, cause
      number 1338054, pending in the 338th District Court of Harris County, Texas, the
      Honorable Judge Ramona Franklin presiding.
                                          2
proceeding) (“Article 11.07 contains no role for the courts of appeals; the only

courts referred to are the convicting court and the Court of Criminal Appeals.

Should an applicant find it necessary to complain about an action or inaction of the

convicting court, the applicant may seek mandamus relief from the Court of

Criminal Appeals.”).

      Accordingly, we dismiss the petition for lack of jurisdiction.

                                 PER CURIAM

Panel consists of Justices Keyes, Lloyd, and Landau.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3